Filed: 5/9/2016
                      CERTIFIED FOR PARTIAL PUBLICATION*

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                     DIVISION FIVE


THE PEOPLE,                                       B261774

        Plaintiff and Respondent,                 (Los Angeles County
                                                  Super. Ct. Nos. YA083992)
        v.

RYAN ALLEN BUTCHER,

        Defendant and Appellant.



        APPEAL from a judgment of the Superior Court of Los Angeles County, Lauren
Weis Birnstein, Judge. Affirmed as modified with directions.
        David W. Scopp, under appointment by the Court of Appeal, for Defendant and
Appellant.
        Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Paul M. Roadarmel, Jr.
and Allison H. Chung, Deputy Attorneys General, for Plaintiff and Respondent.




*
        Pursuant to California Rules of Court, rules 8.1100 and 8.1110, this opinion is
certified for publication with the exception of part III(B)(2).
                                   I. INTRODUCTION


       Defendant, Ryan Allen Butcher, appeals from a state prison sentence imposed
following a contested probation violation proceeding pursuant to Penal Code section
1203.2, subdivision (a).1 Defendant received a three-year, eight-month prison sentence.
He received a three-year principal term for violating Vehicle Code section 2800.2,
subdivision (a), felony evading. And, defendant received a consecutive eight-month
subordinate term for violating section 71, subdivision (a) (section 71), threats against a
public officer. We affirm the finding defendant violated the terms of his probation. We
also affirm his state prison sentence. However, we order modifications to the judgment.


                                   II. BACKGROUND


                                 A. Case No. YA083992


       On April 5, 2012, defendant was arrested and later, on April 9, charged with two
felonies in case No. YA083992. Defendant was charged with felony grand theft of
personal property and evading a peace officer with willful or wanton disregard for the
safety of persons or property. (§ 487, subd. (a); Veh. Code, § 2800.2, subd. (a).) On
April 23, 2012, defendant pleaded no contest to the felony evading charge. The theft
charge was dismissed. Defendant received a three-year state prison sentence, which was
suspended. Defendant was placed on probation for three years and required to serve 365
days in county jail. Defendant was awarded 38 days of presentence credit, 19 days for
actual custody and 19 days for good time credit. The probation conditions imposed on
defendant included a requirement that he “obey all laws” and court orders. Defendant
was also subject to search and seizure conditions by any peace officer without a warrant,

1
       Further statutory references are to the Penal Code except where otherwise stated.


                                              2
probable cause or reasonable suspicion. Defendant was assessed: $40 for court
operations under section 1465.8, subdivision (a)(1); $30 for court facilities under
Government Code section 70373, subdivision (a)(1); a $240 restitution fine under section
1202.4, subdivision (b); a $240 section 1202.44 probation revocation restitution fine,
which would become effective if his probation was revoked; and a $240 parole
revocation restitution fine under section 1202.45, which would become effective if his
parole was revoked.
       On January 23, 2013, defendant‟s probation was revoked because he was arrested
on a new felony offense. The prosecution was unable to proceed with the preliminary
hearing on the new charge. As a result, on February 6, 2013, probation was reinstated.
       On March 27, 2013, probation was once again revoked because defendant was
arrested and charged with methamphetamine possession in case No. YA086737.
Defendant admitted he had violated the terms of his probation after pleading no contest to
the methamphetamine possession charge in case No. YA086737. Probation was
reinstated under the original terms and conditions with an additional 42 days of jail time
imposed. Defendant received 21 days of actual custody and 21 days good time
presentence credit. Probation was modified to impose a new condition prohibiting
consumption of alcohol or drugs.
       On May 2, 2013, probation was once again revoked after another
methamphetamine possession arrest. On June 5, 2013, defendant was found to have
violated the terms of his probation based on his no contest plea and resulting conviction
in case No. YA087170. Defendant‟s probation was once again reinstated on the previous
terms and conditions. The trial court lifted the stay on the previously imposed $240
section 1202.44 probation revocation restitution fine.
       On June 12, 2013, defendant was arrested for making a criminal threat and
charged in case No. YA087652 with violating section 422, subdivision (a). We shall
digest those proceedings in greater detail in part II(B) of this opinion, infra. On
September 11, 2013, defendant pled no contest in case No. YA087652 to a violation of
section 71, threatening a public officer. Defendant was found in violation of probation in

                                              3
case No. YA083992, the felony evading case. Defendant‟s probation in the felony
evading case was immediately reinstated.
       On November 13, 2013, probation was again revoked. On November 18, 2013,
defendant was found in violation of his grant of probation based on his admission in open
court. No oral order was issued reinstating probation but defendant was ordered released.
No oral order was issued imposing the additional days in county jail in this case. But the
clerk‟s minutes state that probation was reinstated and defendant was ordered to serve 12
days in county jail. According to the abstract of judgment, defendant received six days of
actual custody and six days of good time credits.
       On September 15, 2014, probation was revoked and defendant was ordered
remanded. On December 26, 2014, the probation violation hearing was held. We will
digest the probation violation proceeding in part II(C), infra, of this opinion.


                                  B. Case No. YA087652


       On June 12, 2013, defendant was arrested for threatening a deputy sheriff.
Defendant‟s preliminary hearing was held on July 1, 2013. In an information filed July
15, 2013, defendant was charged with criminal threats in violation of section 422,
subdivision (a). On September 11, 2013, the information was amended to add a count of
threatening a public officer, a felony, in violation of section 71. Defendant pled no
contest to the section 71 charge. Defendant was placed on formal probation for a three-
year period. Defendant was also ordered to serve one year in county jail. Defendant
received credit for 182 days served in county jail awaiting sentencing, 91 days for actual
custody and 91 days for good time credit. Defendant was ordered to pay the following
fines and assessments: a $280 restitution fine under section 1202.4, subdivision (b); a
$280 probation revocation fine under section 1202.44 to become effective if his probation
was revoked; a $40 court operations assessment fee under section 1465.8, subdivision
(a)(1); a $30 court facilities assessment under Government Code section 70373,
subdivision (a)(1); and the cost of probation services under section 1203.1, subdivision

                                              4
(b). Defendant was ordered as a condition of probation to obey all laws and further court
orders.
          As noted above, in case No. YA083992, the felony evading case, defendant‟s
probation was expressly revoked on September 15, 2014. On January 2, 2015, the
following occurred: “The Court: . . . Probation in case YA087652 . . . has never been
revoked. So what I would like to do is ask for your permission to revoke that case nunc
pro tunc so that we can handle both cases, Mr. Syed. [¶] [Deputy Public Defender
Imran] Syed: Yes, your honor. [¶] The Court: That‟s okay? [¶] Mr. Syed: Yes. [¶]
The Court: Mr. Butcher, you agree to that? [¶] The Defendant: Yes. [¶] . . . [¶] The
Court: Then nunc pro tunc as of the defendant‟s September 15, 2014 arrest, his probation
is revoked . . . .”


                          C. Contested Probation Violation Hearing


          Several judges were involved in the proceedings leading up to the probation
revocation hearing, which led ultimately to defendant‟s state prison sentence. Judge
Lauren Weis Birnstein presided over the final probation revocation hearing and imposed
the state prison sentence. For clarity‟s sake, we will refer to Judge Birnstein as the trial
court.
          On September 13, 2014, defendant was arrested in Redondo Beach and charged in
case No. 4SY06575. Defendant was charged with: resisting or obstructing an officer in
violation of section 148, subdivision (a)(1); assault on a peace officer in violation of
section 241, subdivision (c); and possession of a dirk in violation of section 16470.
Eventually, case No. 4SY06575 was dismissed after defendant was found in violation of
probation.
          On December 26, 2014, the contested probation violation hearing commenced.
Redondo Beach Police Officers Brian Weiss, Ryan Harrison and Aaron Plugge testified.
They testified that defendant was involved in a three-vehicle traffic collision and was
unusually upset when the officers arrived. Eventually, defendant was handcuffed and a

                                              5
search was conducted of his truck. As matters escalated, defendant tried to bite Officer
Harrison‟s arm. Defendant was then arrested. After the three-car accident and ensuing
altercation with the police, defendant had scratches on his head, nose, right leg and
elbow. The incident was captured on Officer Weiss‟s body camera.
       Laura Alvarez testified that she was a passenger in defendant‟s truck when the
accident occurred. Ms. Alvarez denied seeing defendant attempt to bite any police
officer. Ms. Alvarez testified she had a clear view of defendant being arrested.
However, at the time that the altercation was ensuing, Ms. Alvarez testified she was
talking to a police officer.


                               D. Probation Revocation Order


       On January 2, 2015, defendant was found to have violated the terms of his
probation for failure to obey all laws; namely for assaulting a peace officer. The trial
court found that Ms. Alvarez was not in a position to see the biting incident. The trial
court imposed a three-year, eight-month county jail sentence on defendant as a result of
his convictions in case Nos. YA083992 and YA087652. The total county jail sentence
was 1,335 days. The trial court found: defendant had 365 actual presentence custody
credits; defendant was entitled to an additional 110 days of credit from September 15,
2014, to January 2, 2015, for a total of 475 actual custody credits; defendant was entitled
474 days of good time credit for a total of 949 days of credit; and defendant had to serve
the 386 remaining days in mandatory supervision. The trial court imposed “an
additional” probation revocation restitution fine (§ 1202.44) in each case; $280 in case
No. YA087652 and $240 in case No. YA083992. Defendant was released from custody.
       On January 9, 2015, the trial court resentenced defendant. At the commencement
of the January 9, 2015 proceedings, the trial court stated: “The other day when we
sentenced [defendant], it was an illegal sentence because 2800.2 is straight state prison.
It‟s not subject to the provisions of 1170(h).” The trial court resentenced defendant to



                                             6
state prison. The trial court ordered defendant to appear on January 12, 2015, to
surrender to custody. This appeal followed.


                                    III. DISCUSSION


                       A. Defendant‟s Propria Persona Contentions


       We appointed counsel to represent defendant on appeal. After examination of the
record, appointed appellate counsel filed an “Opening Brief” in which no issues were
raised. Instead, appointed appellate counsel requested this court independently review
the entire record on appeal pursuant to People v. Wende (1979) 25 Cal. 3d 436, 441. (See
Smith v. Robbins (2000) 528 U.S. 259, 277-284.) On July 24, 2015, we advised
defendant that he had 30 days within which to personally submit any contentions or
arguments he wished us to consider. On September 11, 2015, defendant filed a late
supplemental letter brief, which we will consider. We have examined the entire record
and find, given the applicable standard and principles of appellate review, all of
defendant‟s pro se contentions are frivolous.
       We review the trial court‟s probation revocation order for an abuse of discretion.
(People v. Rodriguez (1990) 51 Cal. 3d 437, 447; People v. Urke (2011) 197 Cal. App. 4th
766, 773; see § 1203.2, subd. (a).) The trial court‟s factual findings are reviewed for
substantial evidence. (People v. Superior Court (Jones) (1998) 18 Cal. 4th 667, 681;
People v. Urke, supra, 197 Cal.App.4th at p. 773.) The trial court found defendant had
violated the terms of his probation. Substantial evidence supports the trial court‟s
findings. The trial court accepted the testimony that defendant attempted to bite Officer
Harrison. This constituted a violation of section 241, subdivision (c), assault on a police
officer. Defendant‟s probation terms included an order that he obey all laws.
       In his supplemental pro se brief, defendant asserts that the police officers lied in
their testimony and recounts his version of events. We may not consider defendant‟s
version of the events because it was not before the trial court because he did not testify.

                                              7
(In re Rogers (1980) 28 Cal. 3d 429, 437, fn. 6; People v. Merriam (1967) 66 Cal. 2d 390,
397.) Additionally, we do not reweigh conflicting evidence or determine credibility on
appeal. (People v. Whisenhunt (2008) 44 Cal. 4th 174, 200; People v. Saldana (1975) 47
Cal. App. 3d 954, 958.) The trial court did not abuse its discretion when it revoked
defendant‟s probation.


                           B. Issues We Have Ordered Briefed


                      1. The 2011 Criminal Justice Realignment Act


       We asked the parties to brief the question whether, under the 2011 Criminal
Justice Realignment Act (the Realignment Act), defendant was lawfully sentenced to
state prison rather than county jail. In other words, we asked the parties to brief whether
the sentence for a felony violation of Vehicle Code section 2800.2 subdivision (a) is a
“straight state prison” term, as the trial court concluded. Or, is the sentence to be served
in county jail?
       The parties do not dispute the effect of a Vehicle Code section 2800.2, subdivision
(a) prison sentence on the subordinate section 71 term. If the Vehicle Code section
2800.2, subdivision (a) principal term must be served in state prison, then the subordinate
term must be served there likewise. Section 71 states in part, “Upon a first conviction,
such person is punishable by a fine not exceeding ten thousand dollars ($10,000), or by
imprisonment pursuant to subdivision (h) of section 1170, or in a county jail not
exceeding one year, or by both that fine and imprisonment.” As can be noted, absent
disqualifying prior convictions, a section 71 felony sentence must be served in county
jail. If the felony evading term must be served in state prison, so too must the
subordinate term which otherwise would be punishable by county jail custody only.
(§ 1170.1, subd. (a) [“Whenever a court imposes a term of imprisonment in the state
prison, whether the term is a principal or subordinate term, the aggregate term shall be
served in state prison, regardless as to whether or not one of the terms specifies

                                              8
imprisonment in a county jail pursuant to subdivision (h) of Section 1170”]; People v.
Vega (2014) 222 Cal. App. 4th 1374, 1387 [“absent evidence of a contrary legislative
intent, where an enhancement specifically provides for a term to be served „in the state
prison‟ the entire term imposed shall be served in state prison even where the underlying
offense would otherwise be served in local custody”]; People v. Torres (2013) 213
Cal. App. 4th 1151, 1153 [“when a sentence that otherwise would have been served in
county jail pursuant to section 1170, subdivision (h), is ordered to run concurrently to a
sentence already being served in state prison, the entire sentence must be served in state
prison”]; Couzens and Bigelow, Felony Sentencing After Realignment (March 4, 2014)
p. 28; see § 669, subd. (d) [concurrent terms must be served in state prison even if one of
several is subject to county jail time].) Thus the dispositive issue before us is whether the
violation of Vehicle Code section 2800.2, subdivision (a) must be served in state prison.
       We conclude defendant was lawfully sentenced to state prison because: a felony
violation of Vehicle Code section 2800.2, subdivision (a) is expressly punishable “by
imprisonment in state prison”; a felony violation of Vehicle Code section 2800.2,
subdivision (a) is not expressly punishable pursuant to section 1170, subdivision (h);
unlike other Vehicle Code provisions, Vehicle Code section 2800.2, subdivision (a) was
not amended by the Realignment Act; the Legislature never replaced the Vehicle Code
section 2800.2, subdivision (a) “imprisonment in the state prison” requirement with the
“pursuant to subdivision (h) of Section 1170” language; and if the Legislature intended to
make a Vehicle Code section 2800.2, subdivision (a) felony violation punishable by
county jail custody, it would have so provided.
       In construing the relevant statutes, we apply settled rules: “In construing a statute,
our role is to ascertain the Legislature‟s intent so as to effectuate the purpose of the law.
(People v. Gardeley (1996) 14 Cal. 4th 605, 621.) In determining intent, we must look
first to the words of the statute because they are the most reliable indicator of legislative
intent. (People v. Lawrence (2000) 24 Cal. 4th 219, 230.) If the statutory language is
clear and unambiguous, the plain meaning of the statute governs. (Id. at pp. 230-231.)”
(People v. Lopez (2003) 31 Cal. 4th 1051, 1056; accord, People v. Licas (2007) 41 Cal. 4th
9
362, 367.) With respect to the statutory language, our Supreme Court has explained:
“„We do not . . . consider the statutory language “in isolation.” [Citation.] Rather, we
look to “the entire substance of the statute . . . to determine the scope and purpose of the
provision . . . . [Citation.]” [Citation.] That is, we construe the words in question “„in
context, keeping in mind the nature and obvious purpose of the statute . . . .‟”‟ (People v.
Murphy (2001) 25 Cal. 4th 136, 142.)” (People v. Brookfield (2009) 47 Cal. 4th 583, 592;
accord, In re Reeves (2005) 35 Cal. 4th 765, 783.)
       Our Supreme Court discussed the Realignment Act in People v. Scott (2014) 58
Cal. 4th 1415, 1418-1419: “In 2011, the Legislature enacted and amended the
[Realignment Act] (Stats. 2011, ch. 15, § 1; Stats. 2011, 1st Ex. Sess. 2011-2012, ch. 12,
§ 1 . . . . [T]he Realignment Act significantly changes the punishment for some felony
convictions. Under the terms of the Act, low-level felony offenders who have neither
current nor prior convictions for serious or violent offenses, who are not required to
register as sex offenders and who are not subject to an enhancement for multiple felonies
involving fraud or embezzlement, no longer serve their sentences in state prison. Instead,
such offenders serve their sentences either entirely in county jail or partly in county jail
and partly under the mandatory supervision of the county probation officer. (. . . § 1170,
subd. (h)(2), (3), (5).) Felony offenders who are sentenced to county jail may be eligible
for a county home detention program in lieu of confinement (§ 1203.016, subd. (a)) and
are not subject to parole, which extends only to persons who have served state prison
terms. (§ 3000 et seq.) The Legislature provided that the sentencing changes made by
the Realignment Act „shall be applied prospectively to any person sentenced on or after
October 1, 2011.‟ (§ 1170, subd. (h)(6) . . . .)” (Fn. omitted.) Defendant‟s sentences
were imposed after October 1, 2011. Therefore, the Realignment Act applies to him.
(§ 1170, subd. (h)(6); People v. Scott, supra, 58 Cal.4th at p. 1419.)
       Under the Realignment Act, felonies are punishable by state prison custody unless
the governing statute reflects that the offense is punishable pursuant to section 1170,
subdivision (h). If the governing statute so provides that the offense is punishable
pursuant to section 1170, subdivision (h), the felony sentence must be served in the

                                              10
county jail. Section 18 governs felony punishment generally. As amended by the
Realignment Act, section 18, subdivision (a) states, “Except in cases where a different
punishment is prescribed by any law of this state, every offense declared to be a felony is
punishable by imprisonment for 16 months, or two or three years in the state prison
unless the offense is punishable pursuant to subdivision (h) of Section 1170.” (Italics
added.) With exceptions not applicable to defendant, section 1170, subdivision (h) states
in part: “(1) . . . [A] felony punishable pursuant to this subdivision where the term is not
specified in the underlying offense shall be punishable by a term of imprisonment in a
county jail for 16 months, or two or three years. [¶] (2) . . . [A] felony punishable
pursuant to this subdivision shall be punishable by imprisonment in a county jail for the
term described in the underlying offense.” (Italics added.) By its express terms, section
1170, subdivision (h) is invoked when a crime is punishable pursuant to that subdivision.
       Vehicle Code section 2800.2, subdivision (a) states in part: “(a) If a person flees
or attempts to elude a pursuing peace officer . . . and the pursued vehicle is driven in a
willful or wanton disregard for the safety of persons or property, the person driving the
vehicle, upon conviction, shall be punished by imprisonment in the state prison, or by
confinement in the county jail for not less than six months nor more than one year. The
court may also impose a fine . . . or may impose both that imprisonment or confinement
and fine.” (Italics added.) Vehicle Code section 2800.2, subdivision (a) is an alternative
felony-misdemeanor offense. (People v. Statum (2002) 28 Cal. 4th 682, 685; see People
v. Williams (2005) 35 Cal. 4th 817, 831.) A felony violation of that statute is expressly
punishable by imprisonment in the state prison. (§ 2800.2, subd. (a); see People v.
Statum, supra, 28 Cal.4th at pp. 685, 700.) Vehicle Code section 2800.2, subdivision (a)
was not amended by the Realignment Act. A felony violation of Vehicle Code section
2800.2, subdivision (a) is not expressly punishable to section 1170, subdivision (h).
       Vehicle Code section 42000, which governs the terms imposed for felony
violations of the Vehicle Code generally, does not apply to Vehicle Code section 2800.2,
subdivision (a). Vehicle Code section 42000 was consistent with Vehicle Code section
2800.2, subdivision (a) prior to the Realignment Act. Prior to realignment, Vehicle Code

                                             11
section 42000 stated: “Unless a different penalty is expressly provided by this code,
every person convicted of a felony for a violation of any provision of this code shall be
punished by a fine . . . or by imprisonment in the state prison or by both such fine and
imprisonment.” (Stats. 1983, ch. 1092, § 401, italics added.) As amended by the
Realignment Act, Vehicle Code section 42000 provides: “Unless a different penalty is
expressly provided by this code, every person convicted of a felony for a violation of any
provision of this code shall be punished by a fine of not less than one thousand dollars
($1,000) or more than ten thousand dollars ($10,000), or by imprisonment pursuant to
subdivision (h) of Section 1170 of the Penal Code, or by both such fine and
imprisonment.” (Stats. 2011, ch. 15, § 615, italics added.) The post-realignment version
of Vehicle Code section 2800.2, subdivision (a) falls within the initial phrase of Vehicle
Code section 42000, “Unless a different penalty is expressly provided by this code . . . .”
       Unlike other vehicle related criminal provisions, Vehicle Code section 2800.2,
subdivision (a) was not amended by the Realignment Act to delete the “imprisonment in
the state prison” language. The Legislature could have amended Vehicle Code section
2800.2, subdivision (a) to provide for realignment sentencing if that was its intent. In 639
separate sections, the Realignment Act amended individual criminal statutes from various
codes to delete a reference to the “imprisonment in the state prison” language. In those
639 separate sections, the “imprisonment in the state prison” requirement was replaced
by the imprisonment “pursuant to subdivision (h) of Section 1170 of the Penal Code”
language. (Stats. 2011, ch. 15, §§ 1-639.) This includes 17 Vehicle Code sections,
specifically, Vehicle Code sections 2478, 2800.4, 4463, 10501, 10752, 10801, 10802,
10803, 10851, 21464, 21651, 23104, 23105, 23109, 23109.1, 23110 and 23550. (Stats.
2011, ch. 15, §§ 598-614.) Vehicle Code section 2800.2, subdivision (a) was not among
the amended Vehicle Code provisions.
       Similar amendments to a related Vehicle Code provision support our conclusions
in this regard. The Vehicle Code provisions amended by the Realignment Act include
Vehicle Code section 2800.4, evading a police officer by driving in the wrong direction
on a highway. This offense is very similar to the Vehicle Code section 2800.2,

                                            12
subdivision (a) evading offense found in this case—evading a police officer by driving in
a reckless manner. Prior to the Realignment Act, Vehicle Code section 2800.4 provided:
“Whenever a person willfully flees or attempts to elude a pursuing peace officer in
violation of Section 2800.1, and the person operating the pursued vehicle willfully drives
that vehicle on a highway in a direction opposite to that in which the traffic lawfully
moves upon that highway, the person upon conviction is punishable by imprisonment for
not less than six months nor more than one year in a county jail or by imprisonment in the
state prison, or by a fine . . . , or by both that fine and imprisonment.” (Stats. 2006, ch.
688, § 1, p. 5608, italics added.) As originally amended by the Realignment Act, Vehicle
Code section 2800.4 provided, “[T]he person upon conviction [of a felony violation] is
punishable by imprisonment for not less than six months nor more than one year in a
county jail or by imprisonment pursuant to subdivision (h) of Section 1170 . . . .” (Stats.
2011, ch. 15, § 599, p. 600.) However, in 2012, the Legislature again amended section
2800.4. As amended in 2012, Vehicle Code section 2800.4 states in part: “[T]he person
upon conviction is punishable by imprisonment for not less than six months nor more
than one year in a county jail or by imprisonment in the state prison . . . .” (Stats. 2012,
ch. 43, § 111, p. 2043.) As amended in 2012, a felony violation of Vehicle Code section
2800.4 must be served in state prison.
       Division Six of the Court of Appeal for this appellate district addressed the present
issue with respect to Vehicle Code section 23550.5, subdivision (a). In People v. Guillen
(2013) 212 Cal. App. 4th 992, 995-996, the defendant was convicted of a felony violation
of Vehicle Code section 21352, subdivision (a) driving under the influence. The
defendant admitted he had previously been convicted of driving under the influence
within the meaning of Vehicle Code section 23550.5, subdivision (a). Vehicle Code
section 23550.5, subdivision (a) specifies that certain recidivists, including the defendant,
be punished “by imprisonment in the state prison” or county jail confinement for less
than one year. There is no reference in Vehicle Code section 23550.5, subdivision (a) to
sentencing in county jail pursuant to section 1170, subdivision (h). Our colleagues in
Division Six of this appellate district affirmed the state prison commitment. They

                                              13
reasoned: Vehicle Code section 23550.5, subdivision (a) does not refer to imprisonment
pursuant to section 1170, subdivision (h); other statutes defining many other substantive
offenses were amended to provide for felony punishment under section 1170, subdivision
(h); and, “[B]y failing to include language in [Vehicle Code] section 23550.5 authorizing
punishment pursuant to . . . section 1170, subdivision (h), the Legislature intentionally
excluded defendants convicted of that offense from eligibility for a county jail sentence.”
(People v. Guillen, supra, 212 Cal.App.4th at pp. 995-996.) Our Division Six colleagues
further held: “[Defendant‟s] reliance upon section 42000 is misplaced because that
section states that it applies „[u]nless a different penalty is expressly provided by this
code.‟ Section 23550.5, subdivision (a) provides for „imprisonment in the state prison or
confinement in a county jail.‟ Penal Code section 18, subdivision (a) then claries that
unspecified term: „Except in cases where a different punishment is prescribed by any law
of this state, every offense declared to be a felony is punishable by imprisonment for 16
months, or two or three years in the state prison unless the offense is punishable pursuant
to subdivision (h) of Section 1170.‟” (People v. Guillen, supra, 212 Cal.App.4th at p.
996.)
        The analysis in Guillen is controlling. Vehicle Code section 2800.2, subdivision
(a) does not state that a felony violation is punishable pursuant to section 1170,
subdivision (h). Instead, Vehicle Code section 2800.2, subdivision (a) expressly states
that a felony violation shall be punished by imprisonment in the state prison. Other
criminal provisions of the Vehicle Code, including section 2800.4, were amended as part
of the Realignment Act. Vehicle Code section 2800.2, subdivision (a) was not. By not
amending Vehicle Code section 2800.2, subdivision (a) the Legislature excluded section
2800.2, subdivision (a) from realignment sentencing. Moreover, the Legislature‟s
amendments to Vehicle Code section 2800.4 are telling: Vehicle Code section 2800.4,
like Vehicle Code section 2800.2, criminalizes eluding a peace officer in a specific
manner; Vehicle Code section 2800.4 applies to a person who drives backwards; Vehicle
Code section 2800.2, subdivision (a) applies to a person who drives recklessly; and
Vehicle Code section 2800.4 was amended in 2011 to provide for realignment

                                              14
sentencing; Vehicle Code section 2800.4 was later amended in 2012 to reinstate state
prison sentencing. The Legislature has clearly indicated it considers driving recklessly
while eluding a peace officer not to be a low-level felony. Defendant was correctly
sentenced to state prison.


 [Part III(B)(2) is deleted from publication. See post at page 23 where publication is to
                                          resume.]


                                   2. Sentencing Issues


                        a. Unpaid assessments, penalties and fines


       The October 28, 2014 supplemental probation report in case No. YA083992
reflects unpaid fines in the sum of $3,852. We asked the parties to brief the following
questions. “Was the trial court obligated to impose and must the abstract of judgment
reflect the balance of unpaid fines in the sum of $3,852 set forth in the October 2[8],
2014 probation report? Or should the trial court be directed to calculate the amount of
unsatisfied assessments, penalties and fines imposed in case Nos. Y[A]087652 and
YA083992 and include only those unpaid sums on the abstract of judgment?” The
parties agree, upon remittitur issuance, the trial court should calculate the amount of
unsatisfied assessments, penalties and fines and include only those unpaid sums on an
amended abstract of judgment. (See People v. High (2004) 119 Cal. App. 4th 1192, 1200;
People v. Sanchez (1998) 64 Cal. App. 4th 1329, 1331-1332.)
       In making that calculation, the trial court must consider the following. In case No.
YA083992, on April 23, 2012, when a suspended sentence was imposed and probation
was initially granted in the felony evading matter, the following was imposed: a $240
restitution fine (§ 1202.4, subd. (b)); a $240 probation revocation restitution fine
(§ 1202.44); a $240 parole revocation restitution fine (§ 1202.45); a $40 court operations
assessment (§ 1465.8, subd. (a)(1)); and a $30 court facilities assessment. (Gov. Code,

                                             15
§ 70373, subd. (a)(1).) The parole revocation restitution fine is discussed below. Also in
case No. YA083992, on May 2, 2013, when defendant‟s probation was revoked and
reinstated, the stay on the $240 section 1202.44 probation revocation restitution fine was
lifted. In case No. YA087652, on September 11, 2013, when probation was initially
granted, the following was imposed in the section 71 matter: a $280 restitution fine
(§ 1202.4, subd. (b)); a $280 probation revocation restitution fine (§ 1202.44); a $40
court operations assessment (§ 1465.8, subd. (a)(1)); and a $30 court facilities
assessment. (Gov. Code, § 70373, subd. (a)(1)). Upon remittitur issuance, the trial court
is to calculate the unpaid sums. Thereafter, the trial court is to supervise the preparation
of an amended abstract of judgment that specifically sets forth the amounts and statutory
bases therefore. (People v. Johnson (2015) 234 Cal. App. 4th 1432, 1459; People v.
Hamed (2013) 221 Cal. App. 4th 928, 937-940.)


                                    b. Restitution fines


                          i. overview of restitution fine structure


       Sections 1202.44 and 1202.45 impose revocation restitution fines. Section
1202.44 imposes a probation revocation restitution fine. And section 1202.45 imposes
parole, postrelease community supervision or mandatory supervision revocation
restitution fines. Where applicable, the revocation restitution fine must be in the same
amount as the section 1202.4, subdivision (b)(1) restitution fine. (§§ 1202.44 [“in the
same amount as that imposed pursuant to subdivision (b) of Section 1202.4”]; 1202.45,
subd. (a) [same].)


           ii. additional section 1202.44 probation revocation restitution fines


       Section 1202.4, subdivision (b)(1) restitution fines and section 1202.44 probation
revocation restitution fines were imposed in each case upon defendant‟s convictions. The

                                             16
restitution and probation revocation restitution fines were imposed on April 23, 2012,
$240 in case No. YA083992 and on September 11, 2013, $280 in case No. YA087652.
On January 2, 2015, when defendant was erroneously sentenced to county jail, the trial
court orally imposed “additional” probation revocation restitution fines under section
1202.44 of $240 in case No. YA083992 and $280 in case No. YA087652. No section
1202.44 probation revocation restitution fine is included in the abstract of judgment. It is
well established that revocation restitution fines may be imposed only once, at the time of
conviction. The trial court had no authority to impose additional section 1202.44
probation revocation restitution fines when it sentenced defendant on January 2, 2015.
(People v. Preston (2015) 239 Cal. App. 4th 415, 422-423; People v. Rios (2013) 222
Cal. App. 4th 542, 575-576; People v. Perez (2011) 195 Cal. App. 4th 801, 805; People v.
Cropsey (2010) 184 Cal. App. 4th 961, 964-966; People v. Chambers (1998) 65
Cal. App. 4th 819, 822-823.) As discussed above, upon remittitur issuance, the trial court
is to calculate the amount of assessments, penalties and fines imposed in the cases
including: probation restitution (§ 1202.4, subd. (b)); probation revocation restitution
fines (§ 1202.44); and parole or supervision revocation restitution fines (§ 1202.45.)
Further, the trial court is to personally supervise preparation of the amendments to the
corrected abstract of judgment to reflect only the unpaid sums and their statutory bases.


                  iii. section 1202.45 parole revocation restitution fines


       The abstract of judgment reflects section 1202.45 parole revocation restitution
fines in the amount of $240 in case No. YA083992 and $280 in case No. YA087652.
However, no section 1202.45 parole revocation restitution fine was orally imposed in
either case on January 2 or 9, 2015. No section 1202.45 parole revocation restitution fine
was ever imposed at any time in case No. YA087652. A $240 parole revocation
restitution fine was imposed in case No. YA083992 at the time of defendant‟s felony
evading conviction, on April 23, 2012. At that time, defendant entered a no contest plea,
received a suspended three-year state prison sentence and was granted probation. It was

                                             17
error to impose the section 1202.45 parole revocation restitution fine on April 23, 2012,
because defendant was placed on probation which does not include a period of parole.
(People v. Hunt (2013) 213 Cal. App. 4th 13, 16-20; People v. Hannah (1999) 73
Cal. App. 4th 270, 272-275; but see contra, People v. Preston, supra, 239 Cal.App.4th at
pp. 419, 423-425; People v. Calabrese (2002) 101 Cal. App. 4th 79, 86-87; People v. Tye
(2000) 83 Cal. App. 4th 1398, 1400-1402.)
       But, as to both cases, the trial court should have imposed parole revocation
restitution fines on January 9, 2015, when it sentenced defendant to state prison. (People
v. Smith (2001) 24 Cal. 4th 849, 853 [when a trial court imposes a § 1202.4, subd. (b)(1)
restitution fine where the sentence includes parole, it must also impose a § 1202.45 parole
revocation restitution fine]; People v. Tillman (2000) 22 Cal. 4th 300, 302 [same]; see
People v. Hunt, supra, 213 Cal.App.4th at pp. 16-20; People v. Hannah, supra, 73
Cal.App.4th at pp. 272-275.) The failure to do so resulted in an unauthorized sentence
which this court may correct on appeal. (People v. Rodriguez (2000) 80 Cal. App. 4th
372, 378; People v. Terrell (1999) 69 Cal. App. 4th 1246, 1255.) Accordingly, the January
9, 2015 oral pronouncement of judgment is modified to acknowledge the previously
imposed parole revocation restitution fine in the amount of $240 in case No. YA083992.
Also, the oral pronouncement of judgment is modified to impose a parole revocation
restitution fine in the amount of $280 in case No. YA087652. The abstract of judgment
is therefore correct insofar as it reflects those fines subject to the trial court‟s
determination whether they remain unpaid.


                                 c. Presentence custody credit


        The trial court awarded defendant 475 days of presentence custody credit and 474
days of conduct credit. The abstract of judgment erroneously reflects only 110 days of
actual custody credit. We asked the parties to brief the question whether defendant‟s
presentence custody credits were properly calculated. The failure to award a correct
amount of credits is a jurisdictional error, which may be raised at any time. (People v.

                                               18
Smith (2001) 24 Cal. 4th 849, 854; People v. Scott (1994) 9 Cal. 4th 331, 354; People v.
Cardenas (2015) 239 Cal. App. 4th 220, 235; People v. Chilelli (2014) 225 Cal. App. 4th
581, 591.)
       Following additional briefing, we find defendant was entitled to 401 days of actual
presentence custody credit as follows: 183 days served as a condition of his probation;
15 days served after his probation was revoked, from January 23 to February 6, 2013; 87
days served while awaiting probation revocation proceedings, from June 17 to September
11, 2013; 6 days served after probation was revoked, from November 13 to 18, 2013; and
110 days in custody after probation was revoked on September 15, 2014 and defendant
was remanded to custody, until defendant was sentenced and released, on January 2,
2015. The trial court erroneously found defendant had served 365 actual days in county
jail as a probation condition in case No. YA083992, the felony evading case. Defendant
was entitled to release after serving one-half of his 365-day term. There is no substantial
evidence defendant was unlawfully confined after serving 183 days in custody. And,
there is a rebuttable presumption that he in fact was not held beyond the maximum period
of confinement. (Evid. Code, § 664; People v. Hinze (1950) 97 Cal. App. 2d 1, 3 [it is
presumed the sheriff correctly released the prisoner at the conclusion of the sentence].)
There is no evidence defendant was held for 365 rather than 183 days.
       Also, defendant argues he is entitled to custody credit for 120 days served from
September 15, 2014, when his probation was revoked, until January 12, 2015. As noted,
on January 12, 2015, defendant was sentenced to prison. Defendant was incorrectly
sentenced to the county jail on January 2, 2015, released from custody and ordered to
return on January 9, 2015. Defendant was not in custody from January 2 through 9,
2015, when he was correctly sentenced to state prison. Nor was he in custody between
January 9 through 12, 2015, when he surrendered to custody. As noted, defendant was
entitled to credit for 110 days in custody after his probation was revoked on September
15, 2014, until his January 2, 2015 release from custody.
       Further, defendant argues he is entitled to 64 days credit for actual time served on
the subordinate section 71 conviction, case No. YA087652. On September 11, 2013,

                                            19
defendant was placed on probation and required to serve 365 days in the county jail as a
result of the section 71 conviction. Defendant was awarded 182 days of presentence
credits for time actually served and proper conduct. However, it was not until November
13, 2013, when probation was revoked in case No. YA083992. Defendant argues that he
was not in custody between September 11 and November 13, 2013, on the felony evading
principal term. Thus, defendant argues he is entitled to credit for time served between
September 11 and November 13, 2013 on the section 71 subordinate term. (People v.
Cooksey (2002) 95 Cal. App. 4th 1407, 1413-1415; see 3 Witkin and Epstein, Cal.
Criminal Law (4th ed. 2012) § 471, p. 749.) It is defendant‟s burden to establish he is
entitled to those credits. (People v. Jacobs (2013) 220 Cal. App. 4th 67, 81; People v. Huff
(1990) 223 Cal. App. 3d 1100, 1106.) The record before us does not support that claim.
       The record as to certain parts of defendant‟s custody is unclear. The September
11, 2013 reporter‟s transcript reflects: defendant pled no contest to the section 71 charge;
he was placed on 3 years formal probation; and he was ordered to serve 1 year in county
jail, with credit for 182 days. In 2013, defendant would typically be released from
custody after serving 183 days in county jail on a 1-year term. (People v. Brown (2012)
54 Cal. 4th 314, 319-328; People v. Garcia (2012) 209 Cal. App. 4th 530, 541.)
Additionally, the trial court inquired of defendant‟s counsel, Deputy Public Defender
Richard Ewell, “When is he going to be out?” Mr. Ewell responded: “He has credit for
180 days, so maybe at the most 30 days.” Thirty days from September 11 was October
11, 2013. According to the probation officer‟s report dated November 8, 2013, defendant
reported “in office” to a probation officer on September 24, 2013. At that time,
defendant submitted proof of enrollment at Behavioral Health Services. Defendant was
given a follow-up appointment for October 23, 2013, but failed to appear on that date. At
the outset of the November 13, 2013 hearing, Mr. Ewell advised the trial court, “He‟s out
of custody.” At the outset of the November 18, 2013 hearing, a Monday, Mr. Ewell
represented: “Mr. Butcher came in out of custody on Wednesday, [November 13,] but
the court was concerned because he had missed a probation meeting in October. I had
explained to the court that Mr. Butcher had said that he missed the meeting and he didn‟t

                                            20
have a valid legal excuse for not going to the probation meeting, but that his parents had
gone out of town to Arizona. [¶] He was having trouble with transportation. He was
planning on going to the probation department on Wednesday [November 13] right after
he left court, however, he was taken into custody. I do have proof that he is . . . attending
[Narcotics Anonymous] meetings. I have a sign-in sheet right here. Looks like he is
attending [Narcotics Anonymous] meetings three times a week.”
       To summarize the uncertain record: as a result of his conviction for violating
section 71 on September 11, 2013, defendant was ordered to serve 365 days in county jail
as a condition of probation; defendant received presentence credits for time served and
proper conduct of 182 days; this amount of credit would typically lead to the imminent
release of county jail inmates serving a 1-year term imposed as a probation condition;
defense counsel calculated defendant would be released from county jail on or about
October 11, 2013; defendant was arrested in Redondo Beach for peace officer assault on
September 13, 2014; defendant reported in person to a probation officer on September
24, 2013; defendant was not in custody when the meeting with a probation officer was
missed in October 2014; defendant had been attending Narcotics Anonymous meetings in
the fall of 2013; defendant was not in custody on November 13, 2013; and defendant was
taken into custody on November 13, 2013, as he left a courthouse. Defendant has not
shown he was in custody in case No. YA087652 from September 11, 2013, when he was
placed on probation and required to serve 365 days in county jail, until November 13,
2013. As noted, on November 13, 2013, probation was revoked in the felony evading
matter, case No. YA083992. Based upon the evidentiary record presented to us in the
context of a direct appeal, defendant has failed to demonstrate his right to additional
credits against the subordinate term.




                                             21
                                        d. excess credits


       Defendant argues he has excess credits that should be applied to reduce his fines at
a rate of $30 per day. (Former § 2900.5, subd. (a); People v. Morris (2015) 242
Cal. App. 4th 94, 99-101; People v. Robinson (2012) 209 Cal. App. 4th 401, 406.) At the
time defendant committed his crimes, section 2900.5, subdivision (a) provided that
excess custody credit was to be credited to fines, including restitution fines, at a rate of
not less than $30 per day. (Stats. 2011, ch. 15, § 466, eff. April 4, 2011, op. Oct. 1, 2011-
Dec. 31, 2013, italics added.) Section 2900.5, subdivision (a) was subsequently amended
to delete the reference to restitution fines. (Stats. 2013, ch. 59, § 7.)Defendant has been
sentenced to state prison for 3 years and 8 months, or, assuming a 30-day month, 1,335
days. Defendant is entitled to 583 days of custody credit and 582 days of conduct credit.
(People v. Chilelli (2014) 225 Cal. App. 4th 581, 591.) This means defendant was entitled
to a total of 1,165 days of credit against the prison sentence. Defendant has not shown
that his credits exceed his sentence.
       In his supplemental reply brief filed on January 25, 2016, defendant argues that his
excess credits must be applied to his community supervision after he was released from
prison. Defendant adds a caveat to this argument, “[T]o the extent [defendant] is still
subject to community supervision.” Defendant has been sentenced to state prison. The
trial court awarded him excessive presentence credits. There is no evidence he is
currently subject to any period of community supervision. Therefore, there is no
evidence of excessive custody credits that can be applied to reduce any community
supervision period.




                                               22
                      [The balance of the opinion is to be published.]


                                    IV. DISPOSITION


       The finding defendant violated the terms of his probation is affirmed. The state
prison sentence is affirmed. The January 2, 2015 oral pronouncement of judgment is
modified to omit the additional probation revocation restitution fines (Pen. Code,
§ 1202.44) imposed in each case. The January 9, 2015 oral pronouncement of judgment
is modified to: acknowledge the previously imposed parole revocation restitution fine in
the amount of $240 in case No. YA083992; impose a parole revocation restitution fine in
the amount of $280 in case No. YA087652; and order 583 days of presentence custody
credit and 582 days of conduct credit for a total of 1,165 days of credit. Upon remittitur
issuance, the abstract of judgment must be amended to reflect those credits. Also upon
remittitur issuance, the trial court is to calculate the amount of unsatisfied assessments,
penalties and fines. An amended abstract of judgment is to be prepared that specifically
sets forth the amounts and statutory bases thereof. The trial court is to actively and
personally ensure the clerk accurately prepares a correct amended abstract of judgment
which reflects the modifications we have ordered. (People v. Acosta (2002) 29 Cal. 4th
105, 109, fn. 2; People v. Chan (2005) 128 Cal. App. 4th 408, 425-426.)
                             CERTIFIED FOR PARTIAL PUBLICATION



                             TURNER, P. J.

We concur:

                     BAKER, J.             KUMAR, J.





        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             23